Ed. F. MoFaddin, Associate Justice (concurring and dissenting). I reach the conclusion that the judgment of the Circuit Court should be reversed and the cause remanded for a new trial; so I concur with the Majority in reversing the judgment, but dissent from the Majority as regards dismissing the case. George filed suit against Woodsmall on the $300.00 note, and Woodsmall admitted the execution of the note. The record shows that at.,the close of the case by George, Woodsmall also rested without offering any evidence; and then the Court, on its own motion, directed a verdict for the plaintiff. I think the case should have been submitted to the jury on the record made. If George accepted the $300.00 note signed by Wood-small as a payment on the larger note, then the repossession of the combine, for the remaining balance due on the larger note, would not have released Woodsmall from the note which he signed and which was accepted as a payment on the larger note. On the other hand, if George took the $300.00 note signed by Woodsmall as additional security for the larger note, then repossessing the combine under the larger note would have released Woodsmall on the $300.00 note. So the question should have been submitted to the jury on the evidence offered as to whether George took the note signed by Woodsmall as payment or as additional security. I think a fact question was made for the jury, and the case should be remanded for a new trial. Justice Robinson, joins with me in the views herein.